Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant amendment dated 23 July 2021 has been fully considered.
Response to Applicant’s remarks
	Applicant has added a new limitation “wherein the at least one selected from the group consisting of mechanical and electrical energy generated by the expansion machine is used to drive a fan of the air-cooled condenser” to overcome the previous rejections. However, a new ground of rejections has been made based on a newly discovered reference from further searches.  This Office Action has been made FINAL.

35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2006/0144047 (Inaba).
	Regarding independent claim 1, Inaba discloses a system for cooling a process fluid of a heat-producing apparatus, comprising: an outlet of the heat-producing apparatus (hot water circuit 20 from ICE 10), the outlet (going to the heater/evaporator 320) being provided for discharging process fluid to be cooled from coming from the heater/evaporator 320 back to the circuit 20) of the heat-producing apparatus, the inlet being provided for supplying cooled process fluid to the heat-producing apparatus; and a thermodynamic cycle device comprising: an evaporator (320) having an inlet for supplying the process fluid to be cooled from the outlet of the heat-producing apparatus and having an outlet for discharging the cooled process fluid to the inlet of the heat-producing apparatus, wherein the evaporator (320) is adapted to evaporate a working medium of the thermodynamic cycle device by means of heat from the process fluid; an expansion machine 330 for expanding the evaporated working medium and for generating at least one selected from the group consisting of mechanical and/or and electrical energy; a condenser 220 for liquefying the expanded working medium, wherein the condenser 220 comprises an air-cooled condenser (note the cooling fan 221); and a pump 310 for pumping the liquefied working medium to the evaporator; wherein the at least one selected from the group consisting of mechanical and electrical energy generated by the expansion machine is used to drive a fan of the air-cooled condenser (expander 330 drives generator 212 to generate electricity and stored inside a battery 11 that in turn drives the cooling fan 221 of the condenser 221, note paragraph 40).

35 USC 103(a) rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9-12, 15-20, are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 7062913 (Christensen) in view of US 2006/0144047 (Inaba).  
Christensen teaches:
Regarding independent claim 1, Christensen discloses a system for cooling a process fluid of a heat-producing apparatus, comprising: an outlet of the heat-producing apparatus (40, figure 18), the outlet being provided for discharging process fluid to be cooled from the heat-producing apparatus; an inlet (near 234) of the heat-producing apparatus, the inlet being provided for supplying cooled process fluid to the heat-producing apparatus; and a thermodynamic cycle device 10 comprising: an evaporator 12 having an inlet for supplying the process fluid to be cooled from the outlet of the heat-producing apparatus and having an outlet for discharging the cooled process fluid to the inlet of the heat-producing apparatus, wherein the evaporator is adapted to evaporate a working medium of the thermodynamic cycle device by means of heat from the process fluid; an expansion machine 14 for expanding the evaporated working medium and for generating at least one selected from the group consisting of mechanical and/or and electrical energy; a condenser 16 for liquefying the expanded working medium, wherein the condenser comprises an air-cooled condenser (condenser 16 is both air-cooled and liquid cooled; column 20, lines 63-67, “the heat sink becomes the outdoor environment”, meaning the condenser is inherently cooled by outdoor air); and a pump 18 for pumping the liquefied working medium to the evaporator.

	Regarding claims 3-6, 15-18, note a branch (tee 224) for dividing the outlet heat into two partial flows, and a junction provider (near 226) for merging the partial flows. The second partial flow going from the branch 224 to the cooler 70, 72, then come back to the junction.
	Regarding claims 4-5, the second partial flow going to the cooler 70, 72, next to the condenser 16. 
	Regarding claim 6, the cooler 70, 72, is downstream of the evaporator.
	Regarding claims 9, 19, 20, note the cooler 70, 72 is connected with the condenser 16 by an intermediate circuit with valves 240, 242.
	Regarding claim 10, the useful heat removed can be used in many heat devices 212, 74, 76, 78.
	Regarding claim 11, the exhaust heat (process fluid) is flowing through the intermediate circuit and is also the heat transfer fluid and should have the same composition.
	Regarding claim 12, figure 8 of Christensen clearly discloses a second evaporator 15b; or figure 15 discloses a second heat exchanger 184.  
Christensen does not teach the air-cooled condenser with a cooling fan driven by the energy from the expander.
Inaba is relied upon to teach an organic Rankine cycle comprising an air-cooled condenser 220 with condenser fan 221; said Rankine cycle comprises an expander 330 driving a generator 212 to generate electricity and stored inside a battery 11 that in turn drives the cooling fan 221 of the condenser 221, note paragraph 40.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide an air-cooled condenser with condenser fan, cooling fan, electric generator connected with the expander in Christensen as taught by Inaba for the purpose of cooling the system more effectively by using the extra energy from the expander to cool the condenser of the system to save cost.

Claims 8, 13, are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 7062913 (Christensen) in view of US 2006/0144047 (Inaba) and further in view of US 8528333 (Juchymenko). 
Regarding claims 8, 13, Christensen as modified by Inaba teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that a control device, a valve, and temperature sensor is used to control the temperature of the heat transfer fluid. Juchymenko teaches an organic Rankine cycle comprising a control unit 100, temperature sensors (column 11, lines 20-39), valves 31, 80, 15, to control the temperature of the system (column 14, lines 6-38).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a control unit, temperature sensor, and valves in Christensen as taught by Juchymenko for the purpose of controlling the operating temperature more effectively to optimize the system performance.
	

Claim 14 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 7062913 (Christensen) in view of US 2006/0144047 (Inaba), and US 4374467 (Briley). .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/3/2021